Title: Minutes of the Board of Visitors of the University of Virginia, 6 October 1825
From: Jefferson, Thomas
To: 


        
          Thursday Oct. 6. [1825]
        
        The board met according to adjournment. Present the same members as yesterday.
        Resolved that mr. Johnson, mr. Cabell and mr. Loyall be appointed a Committee, whose duty it shall be to consider and enquire what system may be digested for the better government of the University; that they be especially charged with the duty of considering how far it may be practicable and prudent to connect with the University a Court having cognisance over misdemeanors committed within the precincts of the University, and over those committed by members of the University, within the county of Albemarle; and that they report thereupon to the next meeting of the Visitors.
        Resolved that for the purpose of recieving the report of the Committee appointed by the preceding resolution, and of acting thereupon, and for the transaction of such other business as may then require attention, an extra meeting of the board be held on the second Monday in December next.
        A communication from the Faculty of Professors is recieved in the following words, to wit, “University of Virginia. Ordered that Wilson Miles Carey having on the night of the 1st. instant resisted the authority of a Professor, used violence against him, and excited others to follow his example, and for abusive epithets concerning the said Professor, be expelled from the University. Copied from the minutes of the Faculty. Robley Dunglison Secretary. George Tucker chairman of the Faculty. Oct. 6. 1825.” Resolved that the said sentence is unanimously approved by the board of Visitors.
        Another communication from the said Professors is recieved in the following words, to wit, “University of Virginia. Ordered that William L. Eyre having on the night of the 1st. inst. promoted a riot by repeatedly using indecent and opprobrious language respecting some of the Professors during the disturbance of the night in question, and having refused to give his name when called upon by two Professors, be expelled from the University. Copied from the minutes of the Faculty. Robley Dunglison secretary. George Tucker, chairman 1825. Octob. 6.” Resolved that the said sentence is unanimously approved by the Board of Visitors.
        A third communication from the sd. Professors is also recieved in the following words, to wit, “University of Virginia. Ordered that Robert A. Thompson having, in the night of the 1st. inst. armed himself with a stick

for the purpose of resisting the authority of two Professors, be expelled from the University. Copied from the minutes of the Faculty. Robley Dunglison secretary. George Tucker, chairman. Oct. 6. 1825.” Resolved that the said sentence is approved by the Board of Visitors.
        A letter is recieved from T. H. Key and George Long in these words, to wit, “To the Rector and Visitors of the University of Virginia. Gentlemen. The undersigned Professors of the University of Virginia hereby tender to you the resignation of their respective chairs. T. H. Key. George Long. Oct. 6. 1825.”
        Resolved that Chapman Johnson, Joseph C. Cabell & John H. Cocke be a Committee to communicate to Professors Key and Long the objections which occur to the board to the resignation of their offices as proposed in theirs of this day, and to confer with the sd. Professors on the subject of that letter.
        Resolved that the sd. Committee do make known to the Faculty of Professors the proceedings which have been had upon their communication of the 2d. day of this month, relative to the disorders in the University, which have lately occurred, and that they also make known to them the names of those Students who voluntarily acknoleged themselves present and agents in some of the transactions complained of.
        The Board adjourned to tomorrow.
      